THE THIRTEENTH COURT OF APPEALS

                                   13-15-00037-CR


                                Alberto Alba Villarreal
                                          v.
                                 The State of Texas


                                   On appeal from the
                    445th District Court of Cameron County, Texas
                          Trial Cause No. 2013-DCR-3189-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part (Count II)

and reversed and rendered in part (Count I). The Court orders the judgment of the trial

court AFFIRMED IN PART (COUNT II) and REVERSED AND RENDERED IN PART

(COUNT I).

      We further order this decision certified below for observance.

October 20, 2016